Citation Nr: 1541188	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  14-34 426	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU) on an extraschedular basis for substitution and accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1950 to April 1953.  He died in July 2012.  The Appellant is the Veteran's surviving spouse. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2001 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, and a June 2013 rating decision of the RO in St. Paul, Minnesota.  Jurisdiction is now with the RO in Salt Lake City, Utah.  

Prior to the Veteran's death in July 2012, the RO denied his claim for TDIU in July 2001.  The Veteran submitted a timely notice of disagreement.  In February 2003, the Board directed the RO to issue a Statement of the Case (SOC) to the Veteran and his representative that addressed the Veteran's appeal of the July 2001 rating decision.  The resulting SOC, sent in March 2003, was issued to the wrong representative.  In October 2014, the Appellant's current representative submitted a substantive appeal for the previous denial of entitlement to TDIU, arguing that sending the SOC to the wrong representative in March 2003 prompted a period of equitable tolling for the time period allowed for the filing of a substantive appeal in response to an SOC.  The Board agrees and finds that the Veteran's appeal for TDIU was pending before the Veteran died in July 2012.  Since the Appellant timely filed a VA Form 21-534, Application for DIC, Death Pension & Accrued Benefits by Spouse or Child, substitution for the Veteran's appeal for TDIU is proper.  An August 2015 administrative letter reflects that the Appellant has been substituted into the appeal for entitlement to TDIU.    

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The claim of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if additional actionis required on her part.


FINDINGS OF FACT

1.  The Veteran died in July 2012.  The cause of death listed on his death certificate was biventricular heart failure due to or as a consequence of coronary artery disease and atrial fibrillation.  

2.  At the time of the Veteran's death, service connection had been established for posttraumatic stress disorder (PTSD), evaluated as 100 percent disabling since March 9, 2004, and a convulsive disorder, evaluated as noncompensable since October 12, 1999.  

3.  The disabilities for which service connection was in effect during the Veteran's lifetime did not cause or worsen his biventricular heart failure, nor did they otherwise play a material causal role in the Veteran's death.

4.  The Veteran's fatal coronary heart disease and atrial fibrillation were not present during service or for many years afterward, and were not etiologically related to his military service.  


CONCLUSION OF LAW

The criteria for Dependency and Indemnity Compensation (DIC) based on service connection for the cause of the Veteran's death have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  With regard to the issue decided in this document, VA provided adequate notice in a letter sent to the Appellant in July 2013.

Next, VA has a duty to assist the claimant in the development of the claim. This duty includes assisting him or her in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015).  
      
With regard to the issue decided in the instant document, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service and VA treatment records.  Also, VA provided a relevant medical opinion in February 2014.  That opinion described the Veteran's service-connected disabilities at the time of his death, took into consideration the relevant history, and provided an adequate rationale for the conclusions reached.  Additional explanation is appropriately found in the merits section of the instant document.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

II. Service Connection for Cause of Death

The law provides Dependency and Indemnity Compensation (DIC) for a spouse of a veteran who dies from a service-connected disability.  See 38 U.S.C.A. § 1310.  A service-connected disability is one which was incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires that the evidence show: (1) the existence of a disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the disability and a disease or injury incurred or aggravated during service-the so-called "nexus" element.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

There is a rebuttable presumption of service connection for certain chronic diseases, including cardiovascular-renal disease, if the disease manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2014).

The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).  A principal cause of death is one which, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown: that it contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).  

Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed. 38 C.F.R. § 3.312(c)(3).

The Appellant is seeking service connection for the cause of the Veteran's death.  The Veteran died in July 2012 from biventricular heart failure due to coronary artery disease and atrial fibrillation, according to the July 2012 Certificate of Death.  At the time of his death, service connection was in effect for PTSD, evaluated as 100 percent disabling since March 9, 2004, a time less than 10 years from the date of the Veteran's death, and for a convulsive disorder, evaluated as noncompensable since October 12, 1999.

As an initial matter, the Board notes that the Veteran's 100 percent rating for PTSD was in effect for less than 10 years.  Accordingly, a grant of service connection for the cause of the Veteran's death under the provisions of 38 U.S.C.A. 1318; 83 C.F.R. § 3.22(a), is not warranted.  

In a July 2013 statement, the Appellant argued that electroconvulsive shock treatment (ECT) therapy in order to treat a psychotic break during service contributed to the development of the Veteran's coronary artery disease, which ultimately led to his death.  The ECT therapy was the Veteran's stressor for his diagnosis of PTSD.  The Board notes that the Appellant does not argue that the immediate cause of the Veteran's death was anything other than that which is documented on the July 2012 Certificate of Death.  Rather, the Appellant argues that in-service electroshock treatments and PTSD contributed to the development of coronary artery disease, which did cause the Veteran's death.  However, in addition to the possible contribution of the Veteran's service-connected PTSD to the Veteran's coronary heart disease and subsequent death, the Board will also consider whether heart disease would have warranted service-connection on a direct/presumptive basis, for the purpose of service-connected death benefits.  

Turning to the Veteran's service-connected conditions, the Veteran's service treatment records that show that the Veteran received 59 ECT treatments for a psychotic break between July and December 1952.  A March 1953 Report of Medical Examination showed a normal heart, citing to chest x-ray images taken that same month.  The Veteran's Report of Medical Examination for enlistment in December 1950 also was negative for any heart conditions.  Essentially, the Veteran's service treatment records are silent for any findings, complaints, or treatment of coronary artery disease and atrial fibrillation, or any symptoms attributable to these conditions.  Also, post-service chest x-rays from October 1953 were normal.  

The Veteran's history is significant for congestive heart failure, hypertension, coronary artery disease, hyperlipidemia, atrial fibrillation, and acute myocardial infarction in October 2000.  In September 2005, the Veteran underwent a coronary artery bypass graft with three vessels.  An implantable cardioverter defibrillator was implanted in November 2007 for congestive heart failure.  Other than the Appellant's statements, there is no nexus evidence with regard to the cause of the Veteran's coronary artery disease in the records that document these conditions.  

In June 2012, the Veteran presented for a follow-up appointment at Heart of Dixie Cardiology.  The Veteran was reportedly not doing well, having end stage heart failure.  At the appointment, the Veteran wished to discuss hospice.  His defibrillator had been turned off the previous week.  The attending physician continued the Veteran's diagnosis of end stage heart failure, coronary artery disease, atrial fibrillation, and ascites and pleural effusions.  No mention was made in the private treatment records from Heart of Dixie Cardiology of the etiology of coronary artery disease.

A VA medical opinion was requested to determine whether there was a relationship between the Veteran's in-service electroshock treatments or his 100 percent service-connected PTSD and the development of his coronary artery disease.  In a February 2014 Compensation and Examination note, a VA examiner concluded that the Veteran's death was not caused by or a result of PTSD or in-service electroshock treatment.  Explaining, the examiner found that there was no physiological association or connection between the Veteran's history of ECT treatments and subsequent disease.  The examiner noted the Veteran's major risk factors for coronary artery disease, including a positive family history, hyperlipidemia, hypertension, smoking, diabetes, male gender, and advanced age.  

Continuing, the examiner noted the uncertain association between psychosocial factors and the presence of asymptomatic coronary heart disease.  The examiner did note that acute and chronic stress have long been suspected as risk factors for mycoardial infarction with sudden cardiac death, but then explained that the evidence for a causal link was viewed with skepticism.  The examiner further noted that, while studies have suggested a larger pressure response to stress among patients with cardiovascular disease, the link between hyperreactivity and cardiovascular disease had not been convincingly made.  

The February 2014 VA examination report is the only competent and credible evidence concerning the etiology of the Veteran's coronary artery disease.  The opinion considered all of the pertinent evidence of record and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008).  Therefore, the Board accords great probative weight to the February 2014 VA examiner's opinion regarding service connection for the Veteran's cause of death.  Thus, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's service-connected PTSD, as caused in part by ECT therapy during service, was either primary or contributory cause of the biventricular heart failure that caused the Veteran's death.  

Now the Board explains the reasoning for concluding that the Veteran's death was not caused by a condition for which service connection was warranted.  As noted above, service treatment records do not document any symptoms attributable to coronary artery disease or atrial fibrillation.  Chest x-ray results from March 1953 and October 1953 do not reveal any heart conditions.  Thus, service treatment records tend to show that none of the conditions that caused the Veteran's death had onset during his active service.  

The Appellant has not contended that coronary artery disease and atrial fibrillation had onset as a result of service.  The evidence fails to show any in-service injury or disease that could have caused coronary artery disease and atrial fibrillation.  Indeed, the evidence shows that none of the conditions that caused the Veteran's death manifested until many years after active service.  There is no evidence tending to show that his active service caused any of the conditions on either a direct or presumptive basis.  

Consequently, the competent and probative evidence of record fails to demonstrate service connection for the Veteran's cause of death on any basis.  There is no competent evidence of the existence of an in-service incurrence or aggravation of the Veteran's fatal coronary artery disease, or any a causal relationship between such disorder and his service, and there is no competent evidence that the Veteran's coronary artery disease was either caused or aggravated by his service-connected disabilities.

In reaching this decision, the Board has considered the Appellant's statements that the Veteran's immediate cause of death of biventricular heart failure due to coronary heart disease and atrial fibrillation was related to ECT therapy in service.  In this regard, while the Appellant is competent to testify as to the Veteran's observable symptomatology, she is not competent or qualified, as a layperson, to render an opinion attributing the Veteran's heart disease to his ECT therapy and a mental psychosis.  See Barr v. Nicholson, 21 Vet. App. 303, 307; Layno v. Brown, 6 Vet. App. 465, 469-470 (1994).  While lay testimony can, in certain circumstances, constitute competent nexus evidence, see Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), in the instant case, the Board finds that the question regarding the potential relationship between heart disease and the Veteran's service to be medically complex in nature. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  In this regard, the etiology of coronary heart disease and atrial fibrillation falls outside the realm of common knowledge of a layperson as such involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  Because the Board finds that the Appellant does not possess the requisite knowledge to render such an opinion, the Appellant's lay statements regarding the etiology of the Veteran's coronary artery disease and atrial fibrillation are afforded no probative value.

Consequently, the preponderance of evidence is against a finding that coronary artery disease and atrial fibrillation were caused by or had onset during the Veteran's active service.  The preponderance of evidence is also against a finding that the Veteran's service-connected PTSD caused or contributed, materially or substantially, to the condition that caused the Veteran's death.  Therefore, the appeal as to entitlement to DIC based on service connection for the cause of the Veteran's death is denied. There is no reasonable doubt to be resolved in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for the cause of the Veteran's death is denied.  


REMAND

VA has a duty to assist a claimant in the development of a claim.  That duty includes assisting the claimant by providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  A remand is necessary in this case for additional development of the Appellant's appeal for the claim for TDIU.

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities; provided that, if there is only one such disability, this disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more with a combined rating of 70 percent or more. 38 C.F.R. § 4.16(a) (2015).

In this case, the Veteran was rated at 50 percent for schizophrenia and noncompensable for a history of a convulsive disorder, for a total combined rating of 50 percent up until March 9, 2004, at which point the RO assigned a 100 percent disability rating for PTSD with schizophrenia, major depression, anxiety, panic attacks, and cognitive disorder.  Thus, for the initial portion of the claim and appeal period for a TDIU, from February 20, 2001, to March 8, 2004, the Veteran did not meet the schedular criteria for TDIU.  38 C.F.R. § 4.16(a).  However, it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. 38 C.F.R. § 4.16(b).  Where a veteran does not meet the schedular requirements, the Board may only refer the claim to the Chief Benefits Director or Director, Compensation and Pension Service, for extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).

In March 2002 correspondence, S.B., a VA psychiatric nurse clinician, noted that the Veteran's psychiatric condition caused difficulty in attaining jobs that pay well.  Additionally, in subsequent records used to support an increased disability rating of 100 percent for the Veteran's psychiatric symptoms, particularly, in a November 2004 VA examination, it was documented that the Veteran's psychiatric symptoms render the Veteran unable to maintain substantially gainful employment.  Based on this evidence, the Board concludes that the facts of this case meet the criteria for submission of the Appellant's claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of entitlement to TDIU on an extraschedular basis.  Therefore, remand for this purpose is warranted. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Refer the claim of entitlement to TDIU to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of whether TDIU on an extraschedular basis is warranted from February 20, 2001, to March 8, 2004, the period during which the Veteran was rated 50 percent disabled as a result of a psychiatric disability.  

2.  Then, readjudicate the claim on appeal. If the benefit sought is not granted in full, provide the Appellant and her representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


